Case 2:18-cv-10277-MCA-ESK    Document
          Case 1:18-cv-05245-CM        92-314Filed
                                 Document           03/05/19
                                                Filed 08/03/18Page 1 of
                                                                Page    4 PageID:
                                                                     1 of 4       929




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 DR. BEVERLEY M. HARRIS,

                             Plaintiff,

                       -against-

 U.S. ATTORNEY GENERAL JEFFERY SESSIONS,
 IN HIS INDIVIDUAL AND OFFICIAL
 CAPACITIES; DIRECTOR CHRISTOPHER A.
 WRAY, FEDERAL BUREAU OF
 INVESTIGATION; ATTORNEY MARK NEBEKA ,
 US DEPARTMENT OF JUSTICE; SPECIAL                                  18-CV-5245 (CM)
 AGENT DREW CHRISPIL, FEDERAL BUREAU
 OF INVESTIGATION; AN UNKNOWN NUMBER                             ORDER OF DISMISSAL
 OF UNKNOWN AGENTS OF FEDERAL
 BUREAU OF INVESTIGATION; AN UNKNOWN
 NUMBER OF UNKNOWN AGENTS OF
 FEDERAL BUREAU OF INVESTIGATION; AN
 UNKNOWN NUMBER OF UNKNOWN AGENTS
 OF FEDERAL BUREAU OF INVESTIGATION;
 DR. GARLAND GOSSETT, SURGEON, ST.
 JOSEPH HOSPITAL; DR. STEFAN GRESS,
 DERMATOLOGIST; KBR, INC.,

                             Defendants.

 COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Dr. Beverley M. Harris, appearing pro se, brings this action alleging that

 Defendants have violated her rights. By order dated July 24, 2018, the Court granted Plaintiff’s

 request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons

 set forth below, the Court dismisses the complaint.

                                    STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

 fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

 who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,
Case 2:18-cv-10277-MCA-ESK    Document
          Case 1:18-cv-05245-CM        92-314Filed
                                 Document           03/05/19
                                                Filed 08/03/18Page 2 of
                                                                Page    4 PageID:
                                                                     2 of 4       930




 480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

 Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

 Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

 omitted) (emphasis in original).

         A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

 Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

 Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

 (holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

 level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

 F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

 are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

 (internal quotation marks and citation omitted).

                                           BACKGROUND

         Plaintiff, who identifies herself as a “Retired US Air Force Disabled Veteran and a

 Retired US Government (US Army) Civil Services Employee,” brings this complaint alleging

 that Defendants have violated her “Human Rights, First and Fourth Amendments [sic] Rights, for

 14 years.” (Compl. at 2.)

         Plaintiff alleges that Defendants violated her rights by:

         Dr. Gossett illegally implanting a [sic] “FBI tracking device” in Plaintiff’s right
         leg, approximately 8 inched [sic] above her knee, on 17 February 2005 without
         her knowledge and permission, with the help of Dr. Garland Gossett, St. Joseph
         Hospital, Houston Texas, under the false pretense of performing a colonoscopy,

         Dr. Gress illegal implanting a “FBI Listening device” in Plaintiff’s right ear, at the
         base of the opening of the ear, on 24 June 2014 during a facial procedure, without
         her knowledge and permission.


                                                    2
Case 2:18-cv-10277-MCA-ESK    Document
          Case 1:18-cv-05245-CM        92-314Filed
                                 Document           03/05/19
                                                Filed 08/03/18Page 3 of
                                                                Page    4 PageID:
                                                                     3 of 4       931




         FBI, DOJ, and Drs. Gossett & Gress took it upon themselves to be Plaintiff’s
         “judge, jury, and executioner” in violation of “The Rule of Law”, [sic] Federal
         Laws, State Laws, International laws, and other laws that clearly state that only a
         Court of Law can grant an order to have “devices” implanted in humans and that
         person who know about such implant procedure.

 (Id.)

         Plaintiff asks the Court “to demand that these Defendants be held responsible for these

 violations and compensate Plaintiff for the many damages inflicted against Plaintiff and order

 that they cease and desist these illegal acts.” (Id. at 50.)

         On June 22, 2018, Plaintiff filed a “Motion to Cease and Desist,” seeking an order to

 have Defendants cease from interfering with Plaintiff’s communication system. (ECF No. 4.) On

 July 5, 2018, Plaintiff filed a “Second and Urgent Motion for Medical Evidence,” seeking an

 order to have procedures performed to show the illegally implanted devices in her body. (ECF

 No. 5.) Plaintiff filed a “Motion for Emergency Medical Evidence” on July 9, 2018, seeking to

 have the devices removed from her body, “preventing the FBI from the continuous humane

 tracking and listening to Plaintiff every communication.” (ECF No. 6.) Plaintiff filed an

 “Amendment to Motion for Emergency Medical Evidence (ECF No. 9) on July 16, 2018,

 indicating that she is “in fear of her life as she strongly believe that whatever device etc. is

 illegally planted on her skull under the skin, in this area of her head, threatens her life.” On July

 16, 2018, Plaintiff filed a “Motion for an Order to Help to Save Plaintiff’s Life,” requesting “a

 chance to live, not to be killed by the FBI.” (ECF No. 10.) Plaintiff filed a second “Motion to

 Cease and Desist” on July 23, 2018, asking to have Defendants “stop these illegal action [sic]

 against her immediately,” and an “Order to have the CT Scans perform [sic] so that the devices

 can be removed and not cause her death.” (ECF No. 11.)




                                                     3
Case 2:18-cv-10277-MCA-ESK    Document
          Case 1:18-cv-05245-CM        92-314Filed
                                 Document           03/05/19
                                                Filed 08/03/18Page 4 of
                                                                Page    4 PageID:
                                                                     4 of 4       932




                                            DISCUSSION

          Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

 474-75, Plaintiff’s complaint must be dismissed as frivolous. Plaintiff’s allegations rise to the

 level of the irrational, and there is no legal theory on which he can rely. See Denton, 504 U.S. at

 33; Livingston, 141 F.3d at 437.

          District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

 cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

 657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

 Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

 declines to grant Plaintiff leave to amend.

                                           CONCLUSION

          The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

 order to Plaintiff, and note service on the docket.

          Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The

 Court also denies all of Plaintiff’s motions (ECF Nos. 4-6, 9-11) as moot, and directs the Clerk of

 Court to terminate any other pending matters.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

 not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

 appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 SO ORDERED.

 Dated:     August 3, 2018
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge



                                                   4
